             Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 1 of 19



 1   SHANNON LISS-RIORDAN (SBN 310719)
     (sliss@llrlaw.com)
 2
     ANNE KRAMER (SBN 315131)
 3   LICHTEN & LISS-RIORDAN, P.C.
     729 Boylston Street, Suite 2000
 4   Boston, MA 02116
     Telephone:      (617) 994-5800
 5
     Facsimile:      (617) 994-5801
 6   Attorneys for Plaintiff Kent Hassell,
     on his own behalf and on behalf of
 7   all others similarly situated
 8                           UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                                  Case No. 4:20-cv-04062-PJH
     KENT HASSELL, on his own behalf and on
11   behalf of all others similarly situated,
12                                                  FIRST AMENDED CLASS ACTION
                                                    COMPLAINT
13                         Plaintiff,
                                                    1. FAILURE TO REIMBURSE FOR
14               v.                                    BUSINESS EXPENSES (CAL. LAB.
15                                                     CODE § 2802, WAGE ORDER 9-2001)
     UBER TECHNOLOGIES, INC., d/b/a UBER            2. MINIMUM WAGE (CAL. LAB. CODE
16   EATS,                                             §§ 1197, 1194, 1182.12, 1194.2, 1197.1,
                                                       1199, WAGE ORDER 9-2001)
17                         Defendant.
                                                    3. OVERTIME (CAL. LAB. CODE §§ 1194,
18                                                     1198, 510, AND 554, WAGE ORDER 9-
                                                       2001)
19                                                  4. FAILURE TO PROVIDE ACCURATE
                                                       ITEMIZED PAY STATEMENTS (CAL.
20
                                                       LAB. CODE §§ 226(A) AND WAGE
21                                                     ORDER 9-2001)
                                                    5. UNLAWFUL AND/OR UNFAIR
22                                                     BUSINESS PRACTICES CAL. LAB.
                                                       BUS. & PROF. CODE §§ 17200-17208)
23

24

25

26

27
                                                   1
28                                      FIRST AMENDED COMPLAINT
              Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 2 of 19



 1
     I.     INTRODUCTION
 2
            1.         This case is brought by Kent Hassell, who has worked as an Uber Eats driver in
 3
     California. Uber Eats, a division of Uber Technologies, Inc., provides on-demand food delivery
 4
     services. Uber Eats is based in San Francisco, California, and it does business across the United
 5
     States and extensively throughout California.
 6
            2.         As described further below, Uber Eats has misclassified its delivery drivers as
 7
     independent contractors (just as Uber Technologies, Inc. has misclassified its rideshare drivers).
 8
     Uber Eats has thereby deprived its drivers, including Plaintiff Kent Hassell, of protections they
 9

10   are entitled to under the California Labor Code. Based on the delivery drivers’ misclassification

11   as independent contractors, Uber Eats has unlawfully required the drivers, including Plaintiff

12   Hassell, to pay business expenses (including, but not limited to, the cost of maintaining their

13   vehicles, gas, insurance, phone and data expenses, and other costs) in violation of Cal. Lab. Code

14   § 2802. Uber Eats has also failed to guarantee and pay its drivers minimum wage for all hours

15   worked, and it has failed to pay overtime premiums for hours worked in excess of eight hours per
16   day or forty hours per week in violation of Cal. Lab. Code §§ 1182.12., 1194.2, 1194, 1197,
17   1197.1, 1198, 1199, 510, and 554. Uber Eats has also failed to provide proper itemized wage
18   statements that include all of the requisite information, including hours worked and hourly wages
19   that are accessible outside the Uber Eats Application in violation of Cal. Lab. Code § 226(a).
20   Uber Eats has also failed to provide sick leave as required by California law in violation of Cal.
21
     Lab. Code § 246. Uber Eats’ continued misclassification of its delivery drivers as independent
22
     contractors is willful misclassification in violation of Cal. Lab. Code § 226.8. Plaintiff Hassell
23
     also brings a claim for unfair business practices under California law. See Bus. & Prof. Code §§
24
     17200, et seq.1
25
     1
26          Notably, a UCL claim has a statute of limitations of four years. In contrast, claims
     brought under the California Labor Code have a statute of limitations of three years, and a
27   PAGA claim has only a one year statute of limitations. Thus, absent the ability to maintain a
                                                     2
28                                        FIRST AMENDED COMPLAINT
              Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 3 of 19



 1
            3.      Indeed, in the fall of 2019, the California legislature passed a statute known as
 2
     Assembly Bill 5 (or “A.B. 5”), which codified the 2018 California Supreme Court decision,
 3
     Dynamex Operations W., Inc. v. Superior Court (2018) 4 Cal.5th 903, 416 P.3d1, reh’g denied
 4
     (June 20, 2018), under which an alleged employer cannot justify classifying workers as
 5
     independent contractors who perform services within its usual course of business. See Cal. Lab.
 6
     Code § 2750.3. It has been widely recognized by the California legislature, including the bill’s
 7
     author, that the purpose and intent of this statute was to ensure that companies, including
 8
     specifically Uber, stop misclassifying their workers as independent contractors. Although Uber
 9

10   attempted to obtain a “carve-out” from this statute when it was enacted, it did not obtain such an

11   exemption, and the legislature passed the statute so that it would include Uber Eats drivers.

12   Nevertheless, Uber Eats has defied this statute and continued to classify its delivery drivers as

13

14

15

16
     UCL claim, Plaintiff Hassell would lose the ability to recover for at least one year of damages on
     behalf of the putative class.
17           In addition, Plaintiff Hassell notes that absent his UCL claim as it pertains to violations of
     Cal. Lab. Code §§ 226.8 and 246, he would have no adequate legal remedy because none of his
18   other legal claims would afford him damages or restitution to redress Uber Eats’ willful
19
     misclassification of him as an independent contractor or its failure to provide him paid sick time.
     The fact that Plaintiff could have chosen to redress these harms through claims under PAGA or
20   Cal. Lab. Code § 248.5 is not of consequence, because, at this stage, he need only show that he
     lacks an adequate remedy under any of the other legal claims that he did choose to bring. See In
21   re JUUL Labs, Inc., Marketing, Sales Practices, and Products Liability Litig., --- F.Supp.3d ---,
22
     2020 WL 6271173, at *55 (N.D. Cal. Oct. 23, 2020) (denying defendant’s motion to dismiss
     UCL claim based on unfair conduct for restitution and explaining that, at this preliminary stage,
23   a plaintiff’s obligation to allege that he lacks an adequate remedy at law is low where “the
     allegations regarding unfair conduct are not otherwise coextensive with plaintiffs’ legal claims”).
24   Even so, a PAGA claim would not provide Plaintiff an adequate remedy at law for to redress
25
     Uber Eats’ willful misclassification of him because a PAGA claim is brought in the shoes of the
     state, whereas the UCL claim allows Plaintiff Hassell to address Uber’s unfair conduct in his
26   own right, and PAGA allows only for the recovery of civil penalties rather than actual money
     damages.
27
                                                   3
28                                      FIRST AMENDED COMPLAINT
                Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 4 of 19



 1
     independent contractors – in violation of the clear intent of the California legislature. This
 2
     ongoing defiance of the law constitutes willful violation of California law. 2
 3
               4.   Uber Eats has harmed delivery drivers like Kent Hassell by these violations, as
 4
     delivery drivers have struggled to support themselves without the employment protections
 5
     mandated by the State of California.
 6
               5.   Plaintiff brings these claims on behalf of himself and others similarly situated
 7
     pursuant to Fed. R. Civ. P. 23. He seeks recovery of damages for himself and the class.
 8
     II.       PARTIES
 9

10             6.   Plaintiff Kent Hassell is an adult resident of Cypress, California, where he has

11   worked as an Uber Eats driver since January 2020. Plaintiff opted out of Uber’s arbitration

12   clause.

13             7.   The above-named plaintiff has brought this action on his own behalf and behalf of

14   all others similarly situated, namely all other individuals who have worked as Uber Eats delivery

15   drivers in California.
16             8.   Defendant Uber Technologies, Inc. d/b/a Uber Eats (“Uber Eats”) is a corporation
17   headquartered in San Francisco, California.
18   III.      JURISDICTION
19             9.   This Court has jurisdiction over the state law claims asserted here pursuant to the
20   Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), since Defendant is a California citizen and,
21
     upon the filing of this complaint, members of the putative plaintiff class may reside in states
22
     around the country; there are more than 100 putative class members; and the amount in
23
     controversy exceeds $5 million.
24
     2
25
             On December 17, 2020, Proposition 22 went into effect in California, which exempts
     certain app-based companies from A.B. 5. While it is possible that, as of December 17, 2020,
26   Proposition 22 may relieve Uber Eats of its liability as alleged in this Amended Complaint, it is
     yet to be determined whether Uber Eats is in compliance with its requirements, and, thus,
27   whether it may claim a defense under Proposition 22.
                                                   4
28                                      FIRST AMENDED COMPLAINT
              Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 5 of 19



 1
     IV.     STATEMENT OF FACTS
 2
             10.      Uber Eats is a San Francisco-based food delivery service, which engages drivers
 3
     across the state of California to deliver food to its customers at their homes and businesses.
 4
             11.      Uber Eats offers customers the ability to order food via a mobile phone
 5
     application, which its drivers then deliver.
 6
             12.      Plaintiff Kent Hassell has driven for Uber Eats since January 2020.
 7
             13.      Although Uber Eats has classified Plaintiff (like all of its delivery drivers) as an
 8
     “independent contractor,” Plaintiff has actually been Uber Eats’ employee under California law.
 9

10           14.      Uber Eats drivers, including Plaintiff, provide a service in the usual course of

11   Uber Eats’ business because Uber Eats is a food delivery service that provides on-demand meals

12   to its customers, and delivery drivers such as Plaintiff perform that food delivery service. Uber

13   Eats holds itself out as a food delivery service, and it generates revenue primarily from

14   customers paying for the very food delivery services that its delivery drives provide. Without

15   delivery drivers like Plaintiff Hassell to provide the food delivery, Uber Eats would not exist.
16           15.      Uber Eats also requires its drivers, including Plaintiff, to abide by a litany of
17   policies and rules designed to control the delivery drivers’ work performance. Uber Eats both
18   retains the right to, and does in fact exercise, control over Plaintiff Hassell and other delivery
19   drivers’ work.
20           16.      Uber Eats delivery drivers, including Plaintiff, are not typically engaged in their
21
     own transportation business. When delivering for Uber Eats, they wear the “hat” of Uber Eats.”
22
     Customers cannot request specific Uber Eats delivery drivers; instead, Uber Eats assigns
23
     particular deliveries to drivers.
24
             17.      Uber Eats communicates directly with customers and follows up with delivery
25
     drivers, including Plaintiff, if the customer complains that the delivery failed to meet their
26

27
                                                     5
28                                        FIRST AMENDED COMPLAINT
               Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 6 of 19



 1
     expectations. Based on any customer feedback, Uber Eats may suspend or terminate delivery
 2
     drivers at its sole discretion.
 3
             18.     Uber Eats drivers are engaged in interstate commerce. Indeed, drivers frequently
 4
     transport food and beverages that originated across state lines (including food and beverages,
 5
     such as sodas and chips, that are not transformed at the restaurants from which drivers deliver the
 6
     meals to customers).
 7
             19.     Uber Eats does not require Plaintiff Hassell or other delivery drivers to possess
 8
     any skill above and beyond that necessary to obtain a regular drivers’ license.
 9

10           20.     Plaintiff Hassell and other delivery drivers’ tenure with Uber Eats is for an

11   indefinite amount of time.

12           21.     Uber Eats provides the delivery drivers, including Plaintiff, with the primary

13   instrumentality with which they can perform services for Uber Eats, namely the Uber Eats’

14   software.

15           22.     Uber Eats sets the rate of pay for Plaintiff Hassell and other delivery drivers’
16   services and changes the rate of pay in its sole discretion.
17           23.     Plaintiff and other drivers’ vehicles must meet Uber Eats’ quality standards,
18   which it determines and may change at any time at its sole discretion.
19           24.     Uber Eats may make promotional offers to customers that reduce delivery drivers’
20   income without consulting drivers.
21
             25.     Uber Eats monitors Plaintiff Hassell and other deliver drivers’ performance and
22
     may suspend or terminate delivery drivers who do not accept enough deliveries, cancel too many
23
     deliveries, do not maintain high customer satisfaction ratings, or engage in other conduct that
24
     Uber Eats, in its sole discretion, may determine constitutes grounds for suspension or
25
     termination.
26

27
                                                   6
28                                      FIRST AMENDED COMPLAINT
              Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 7 of 19



 1
            26.     Uber Eats has not reimbursed delivery drivers, including Plaintiff Kent Hassell,
 2
     for any expenses they incurred while working for Uber Eats, including, but not limited to, the
 3
     cost of maintaining their vehicles, gas, insurance, and phone and data expenses for running the
 4
     Uber Eats Application. Delivery drivers incurred these costs as a necessary expenditure to work
 5
     for Uber Eats, which California law requires employers to reimburse.
 6
            27.     For example, Plaintiff Hassell has purchased approximately $90 worth of gas per
 7
     week in order to fuel the 2000 Toyota Camry CE that he uses to make deliveries for Uber Eats.
 8
     He would not have otherwise purchased this fuel absent his work for Uber Eats. The purchase of
 9

10   fuel is necessary to his work for Uber Eats because many the pick-up and drop-off locations that

11   are assigned to him are too far away for him to travel without a car.

12          28.     Similarly, Plaintiff Hassell has also had to bear the cost of replacing his tires more

13   frequently than before he started working for Uber Eats. Plaintiff Hassell purchased a new set of

14   four tires in 2019 at a cost of approximately $270. Prior to working for Uber Eats Plaintiff

15   Hassell only had to replace his tires every few years.
16          29.     Plaintiff Hassell seeks reimbursement for these and other expenses he has
17   incurred by using his vehicle to make deliveries for Uber Eats by reference to the IRS mileage
18   reimbursement rate.3
19   3       Another court in this District has certified a class in a prior case against Uber finding that
20   the IRS reimbursement rate could be used as “a reasonable basis of computation of vehicle-
     related expenses” incurred by Uber drivers. O’Connor v. Uber Techs., Inc., 311 F.R.D. 547, 567
21   (N.D. Cal. 2015), rev’d and remanded on other grounds, 904 F.3d 1087 (9th Cir. 2018). Thus,
22
     while Plaintiff can point to specific expenses that he incurred, the use of the federal IRS
     reimbursement rate may also be used to determine the amount of reimbursement due under Cal.
23   Lab. Code § 2802. See Gattuso v. Harte-Hanks Shoppers, Inc., 42 Cal.4th 554, 569 (2007).

24           Another court in this District has also made clear that, in the context of an app-based food
25
     delivery service, plaintiffs need not allege specific instances where expenses were incurred. See
     Tan v. GrubHub, Inc., 171 F.Supp.3d 998, 1006-07 (N.D. Cal. 2016). Instead, plaintiffs need
26   only allege that vehicle and phone related expenses were required to deliver food and run the
     Application. See id.; see also Colopy v. Uber Techs., Inc., 2019 WL 6841218, *6 (N.D. Cal.
27   Dec. 16, 2019).
                                                   7
28                                      FIRST AMENDED COMPLAINT
              Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 8 of 19



 1
            30.     Plaintiff Hassell also had to switch his cellular data plan from an approximately
 2
     $29 per month 8 GB plan from Tello Mobile to an approximately $39 per month unlimited data
 3
     plan from the same mobile carrier in order to have enough data to run the Uber Eats App – which
 4
     is the only way that Uber Eats sends him delivery assignments. He would not have purchased an
 5
     unlimited data plan if he did not work for Uber Eats.
 6
            31.     Uber Eats has not reimbursed Plaintiff Hassell (or any Uber Eats drivers) for the
 7
     cost of fuel, tires, his cellular data plan, or any other expense that he has incurred in order to
 8
     carry out his work as a food delivery driver.
 9

10          32.     Plaintiff Hassell, like other drivers, is subject to Uber Eats’ control during all

11   hours worked: the time spent driving to a restaurant to pick up food, the time spent driving to a

12   customer to deliver food, and the time spent online on the App between deliveries, while waiting

13   for the next delivery.

14          33.     Plaintiff Hassell remains logged into the App between deliveries because it is the

15   only way for him to be able to receive a new delivery assignment from Uber Eats. He does this
16   for Uber Eats’ primary benefit because, unless Plaintiff and other drivers remain logged into the
17   App between deliveries, Uber Eats would not have anyone to send delivery assignments to and,
18   thus, there would be no one to bring Uber Eats’ customers their food. Drivers, including
19   Plaintiff, are not able to freely engage in personal errands or activities while logged into the App
20   between deliveries because Uber Eats requires that drivers either accept or reject delivery
21
     assignments that Uber Eats populates on their App within several seconds. If drivers, including
22
     Plaintiff, do not respond to these delivery assignment requests, their “acceptance rate” will
23
     decline, which may ultimately lead to disciplinary measures like suspension or termination. See
24
     Frlekin v. Apple, Inc., 8 Cal.5th 1038, 1056 (2020) (in considering whether an employee is
25
     subject to the employer’s control so as to render time compensable “courts may and should
26
     consider additional relevant factors – including, but not limited to, the location of the activity, the
27
                                                    8
28                                       FIRST AMENDED COMPLAINT
              Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 9 of 19



 1
     degree of the employer’s control, whether the activity primarily benefits the employer or
 2
     employee, and whether the activity is enforced through disciplinary measures”).
 3
            34.     Plaintiff Hassell does not perform personal errands or activities while he is
 4
     waiting between orders so that he is available to respond to Uber Eats’ delivery assignments and
 5
     avoid a low acceptance rate.
 6
            35.     Uber Eats has violated Cal. Lab. Code §§ 1194 and 1197 by failing to assure that
 7
     delivery drivers, including Plaintiff, make the applicable minimum wage for all hours worked,
 8
     particularly after accounting for their expenses and other deductions taken from their pay. The
 9

10   hours they work are hours driving to a restaurant to pick up food, driving to the customer to

11   deliver food, and driving between deliveries while awaiting their next delivery assignment.

12          36.     For example, the week of May 6, 2020 to May 10, 2020, Plaintiff Hassell only

13   earned $ 9.90 per hour when accounting for all of his time spent on the Uber Eats Application

14   (including driving to the restaurant, dropping off the delivery, and wait time between deliveries)

15   and after deducting expenses for mileage driven picking up and delivering food items and
16   between deliveries (calculated at the IRS standard reimbursement rate).
17          37.     Similarly, for the pay period of July 27, 2020 through August 2, 2020, Plaintiff
18   Hassell only earned $10.78 per hour when accounting for all of his time spent on the Uber Eats
19   App (including driving to the restaurant, dropping off the delivery, and wait time between
20   deliveries) even before deducting expenses for mileage driven picking up and delivering food
21
     items and between deliveries (calculated at the IRS standard reimbursement rate). After
22
     deducting a total of $68.12 to account for the 75.4 miles (based on the IRS standard
23
     reimbursement rate of 57.5 cents per mile in 2020) that he drove picking up and delivering food
24
     items from his weekly earnings, his hourly rate for the pay period was $6.59 per hour. Further, if
25
     only considering the time Plaintiff Hassell spent actively engaged in deliveries (driving to pick
26
     up and deliver food) for the same July 27, 2020 through August 2, 2020 time period, Plaintiff’s
27
                                                  9
28                                     FIRST AMENDED COMPLAINT
             Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 10 of 19



 1
     hourly rate was $11.02 per hour before deductions for mileage and $6.74 per hour after
 2
     deducting expenses based on the IRS mileage rate. Thus, Plaintiff received less than minimum
 3
     wage for that week (and likely other weeks), regardless of whether or not the time spent between
 4
     deliveries is taken into account and regardless of whether or not the expenses he incurred are
 5
     taken into account.
 6
            38.     Uber Eats has violated Cal. Lab. Code §§ 1194, 1198, 510 and 554 by failing to
 7
     pay its delivery drivers like Plaintiff the appropriate overtime premium for all overtime hours
 8
     worked beyond forty per or eight per day.
 9

10          39.     For example, Plaintiff Hassell has worked more than eight hours per day and

11   more than forty per week at various times since he began delivering for Uber Eats and was never

12   paid the appropriate premium for all hours worked beyond eight per day or forty per week. For

13   example, for the week of February 3, 2020 to February 9, 2020, Plaintiff Hassell worked forty-

14   four (44) hours and two minutes. 4 However, he did not receive time-and-a-half his regular rate

15   of pay for the time he spent driving beyond forty hours that week. The hours that Plaintiff
16   worked were hours spent driving to pick up deliveries at the restaurant, driving to drop off
17   deliveries to customers at their homes and businesses, and time spent between deliveries while
18   awaiting the next delivery assignment.
19          40.     Similarly, Plaintiff Hassell worked more than eight (8) hours in a day on multiple
20   occasions, including on the dates listed below, but was never paid the appropriate premium for
21
     all hours worked beyond eight per day.
22

23

24

25
     4
26           The original Complaint (Dkt. 1) in this action mistakenly stated that Plaintiff worked
     forty-four (44) hours for the week of February 3, 2020 to February 10, 2020. Plaintiff Hassell
27   did not perform any deliveries on February 10, 2020.
                                                  10
28                                     FIRST AMENDED COMPLAINT
             Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 11 of 19



 1                   Date             Total Hours Worked               Hours Spent Driving to
                                      (including time between          Pick Up Deliveries &
 2
                                      deliveries)                      Driving to Drop off
 3                                                                     Deliveries Only

 4           March 1, 2020            8 hours and 43 minutes           8 hours and 15 minutes

 5           September 27, 2020       9 hours and 10 minutes           9 hours and 1 minute

 6           November 1, 2020         10 hours and 14 minutes          9 hours and 58 minutes
 7

 8          41.     Uber Eats has violated Cal. Lab. Code § 226(a) by failing to provide proper
 9   itemized wage statements to delivery drivers, including Plaintiff, that include all of the requisite
10   information required by California law, namely hours worked and hourly wages.
11
            42.     Plaintiff Hassell has only been able to access his pay statements by logging into
12
     the Uber Eats App. His pay statements include a summary of his earnings, trip balances, any
13
     promotional deals that Uber Eats applied, and a list of all deliveries made during the relevant
14
     statement period with the date and time the order was accepted, the trip ID, and the earnings for
15
     the delivery. Any information about Plaintiff’s total hours worked (as defined in ¶ 32) is absent
16
     from his pay statements. Plaintiff is not aware of any other place on the App that he can access
17
     his total hours worked during a single pay period. Similarly, his pay statement has not included
18
     the total amount of time that he spent on a delivery driving to a restaurant to pick up an order and
19
     then driving to drop it off at the customer’s home or business.5 Additionally, Plaintiff’s pay
20
     statement also has not included hourly wages. Instead, the pay statement only lists the earnings
21
     for each individual delivery.
22
     5
23           The only way that Plaintiff Hassell could access this information is by clicking on a
     hyperlink for each individual delivery listed on his pay statement and then be redirected to a
24   separate page with start and end times for that specific delivery, calculate the total time spent on
25
     the delivery, and then add all delivery times together to reach a final sum for the statement
     period. This process by which Plaintiff could theoretically access this information is more
26   burdensome than California law requires; under § 226(a), employers are required to provide this
     information on a paper pay statement and cannot force employees to undergo this burdensome
27   process to access their wage information.
                                                   11
28                                      FIRST AMENDED COMPLAINT
             Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 12 of 19



 1
            43.     Uber Eats has violated Cal. Lab. Code § 246 by not providing paid sick days to its
 2
     delivery drivers, including Kent Hassell as required by California law. This provision requires
 3
     employers to allow employees to accrue sick days at the rate of not less than one hour for every
 4
     thirty hours worked, which they can use after working for the employer for 30 days within a year
 5
     from the start of their employment and allows employees to use up to 24 hours of sick leave
 6
     annually.
 7
            44.     Plaintiff Hassell performed deliveries for Uber Eats approximately 215 days
 8
     between January 2020 and December 17, 2020, when Proposition 22 went into effect. He
 9

10   worked a total of 1,096.98 hours (which included 995.04 hours spent picking up and delivering

11   food and 103.94 hours between deliveries waiting for new assignments) during this time period.

12   Thus, Plaintiff Hassell should have accrued 24 hours of sick leave. Plaintiff Hassell has not

13   accrued paid sick days since starting to work for Uber Eats in January 2020.

14          45.     Despite being sick several days in 2020, Plaintiff Hassell was aware that Uber

15   classified him as an independent contractor and did not provide paid sick leave pursuant to
16   California law, so it would have been futile for him to request it from Uber Eats.
17          46.     On April 30, 2018, the California Supreme Court issued its decision in Dynamex,
18   which made clear that Uber Eats delivery drivers should have been classified as employees rather
19   than independent contractors under California law for purposes of wage-and-hour statutes.
20   Under the “ABC” test adopted in Dynamex, in order to justify classifying the delivery drivers as
21
     independent contractors, Uber Eats would have had to prove that its delivery drivers perform
22
     services outside its usual course of business, which it could not do. Notwithstanding this
23
     decision, Uber Eats continued to misclassify its drivers as independent contractors.
24
            47.     Furthermore, the California legislature took steps to clarify and codify the “ABC”
25
     test set forth in the Dynamex decision by passing Assembly Bill 5, which was passed into law by
26
     the California legislature and went into effect on January 1, 2020. The legislature had clearly
27
                                                  12
28                                     FIRST AMENDED COMPLAINT
             Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 13 of 19



 1
     intended for Uber to be covered by this statute; indeed, the author of the statute,
 2
     Assemblywoman Lorena Gonzalez, had made clear that Uber (and similar “gig economy”
 3
     companies) would not be exempted from the law. Although Uber specifically lobbied to obtain a
 4
     “carve-out” exemption from the law at the time it was enacted, it did not receive a carve-out
 5
     from the legislature. Instead, after its enactment, in 2020, Uber was one of several “gig
 6
     economy” companies that invested nearly $200 million to fund a ballot initiative, Proposition 22
 7
     (which ultimately passed), seeking a carve-out for app-based “gig economy” companies from
 8
     A.B. 5. Uber’s actions in opposing the law – and its expressed concern that the law would have
 9

10   a major impact on its business – were acknowledgments that A.B. 5 required it to classify its

11   drivers as employees and provide employees with the protection of the California Labor Code.

12          48.     Uber Eats violated Cal. Lab. Code § 226.8 by willfully misclassifying drivers,

13   including Plaintiff Hassell, as independent contractors, even after the issuance of the Dynamex

14   decision by the California Supreme Court and the passage of A.B. 5, despite the fact that it held

15   itself out to the public as a food delivery service and Plaintiff Hassell performed food delivery
16   services within Uber Eats’ usual course of business. It was widely discussed throughout
17   California, after the issuance of Dynamex and the passage of A.B. 5, that gig economy
18   companies such as Uber were violating the law by continuing to classify their drivers as
19   independent contractors. See, e.g., Rogers v. Lyft, Inc., Case No. 20-cv-01938-VC (Transcript
20   re Hearing on Emergency Motion for Preliminary Injunction) at 28-29 (explaining that AB5
21
     clearly applies, and was intended to apply to, gig economy companies like Lyft); John Myers,
22
     Uber, Lyft, DoorDash launch a $90-million fight against California Labor Law, L.A. Times,
23
     Oct. 29, 2019, accessible at: https://www.latimes.com/california/story/2019-10-29/uber-lyft-
24
     doordash-fight-california-labor-law-ab5; Alexia Fernandez Campbell, Gig Workers’ Win in
25
     California Is a Victory for Workers Everywhere, Vox (Sept. 11, 2019), accessible at:
26
     https://www.vox.com/2019/9/11/20851034/california-ab-5-workers-labor-unions.
27
                                                   13
28                                      FIRST AMENDED COMPLAINT
             Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 14 of 19



 1
     V.     CLASS ALLEGATIONS
 2
            49.       Plaintiff Kent Hassell brings this case as a class action pursuant to Rule 23 of the
 3
     Federal Rules of Civil Procedure on behalf of all Uber Eats drivers who have worked in
 4
     California.
 5
            50.       The class representative and other class members have uniformly been
 6
     misclassified as independent contractors.
 7
            51.       The members of the class are so numerous that joinder of all class members is
 8
     impracticable.
 9

10          52.       Common questions of law and fact regarding Uber Eats’ conduct exist as to all

11   members of the class and predominate over any questions affecting solely any individual

12   members of the class. Among the questions of law and fact common to the class are:

13                 a. Whether the work performed by class members – providing food delivery service

14                    to customers – is within Uber Eats’ usual course of business, and whether such

15                    service is fully integrated into Uber Eats’ business;
16                 b. Whether class members have been required to work under Uber Eats’ direction
17                    and control;
18                 c. Whether class members have been engaged in an independently established
19                    business or occupation while they are delivering food to Uber Eats’ customers;
20                 d. Whether class members have been required to bear the expenses of their
21
                      employment, such as expenses for their vehicle, gas, and other expenses;
22
                   e. Whether class members have suffered other violations of the California Labor
23
                      Code and Wage Orders, as described herein.
24
            53.       The class representative is a member of the class who suffered damages as a result
25
     of Defendant’s conduct and actions alleged herein.
26

27
                                                    14
28                                       FIRST AMENDED COMPLAINT
              Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 15 of 19



 1
             54.     The named plaintiff’s claims are typical of the claims of the class, and the named
 2
     plaintiff has the same interests as other members of the class.
 3
             55.     The named plaintiff will fairly and adequately represent and protect the interests
 4
     of the class. The named plaintiff has retained able counsel experienced in class action litigation.
 5
     The interests of the name plaintiff is coincident with, and not antagonistic to, the interests of the
 6
     other class members.
 7
             56.     The questions of law and fact common to the members of the class predominate
 8
     over any questions affecting only individual members, including legal and factual issues relating
 9

10   to liability and damages.

11           57.     A class action is superior to other available methods for the fair and efficient

12   adjudication of this controversy because joinder of all class members is impractical. Also, since

13   the damages suffered by individual members of the class may be relatively small, the expense

14   and burden of individual litigation makes it practically impossible for the members of the class

15   individually to redress the wrongs done to them. The class is readily definable and prosecution
16   of this action as a class action will eliminate the possibility of repetitive litigation. There will be
17   no difficulty in the management of this action as a class action.
18

19                                              COUNT I
                                        Expense Reimbursement
20                       Violation of Cal. Lab. Code § 2802; Wage Order 9-2001
21           58.     Plaintiff realleges and incorporates by reference the allegations in the preceding
22   paragraphs as if fully alleged herein. Uber Eats’ conduct, as set forth above, in misclassifying its
23   delivery drivers as independent contractors, and failing to reimburse them for expenses they paid
24   that should have been borne by their employer, including but not limited to, gas, insurance, car
25   maintenance, and phone and data charges, constitutes a violation of California Labor Code
26   Sections 2802, 2750.3(a) and Wage Order 9-2001.
27
                                                    15
28                                       FIRST AMENDED COMPLAINT
             Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 16 of 19



 1
             59.    This claim is brought on behalf of a class of similarly situated individuals who
 2
     have worked as delivery drivers for Uber Eats in the State of California.
 3

 4                                           COUNT II
 5                                         Minimum Wage
               Violation of Cal. Lab. Code §§ 1197, 1194, 1182.12, 1194.2, 1197.1, 1199;
 6                                       Wage Order 9-2001
 7           60.    Plaintiff realleges and incorporates by reference the allegations in the preceding
 8   paragraphs as if fully alleged herein. Uber Eats’ conduct, as set forth above, in failing to ensure
 9   its delivery drivers receive minimum wage for all hours worked as required by California law,
10   has violated Cal. Lab. Code §§ 1197, 1194, 1182.12, 1197.1, 1199, 2750.3, and Wage Order 9-
11   2001.
12           61.    This claim is brought on behalf of a class of similarly situated individuals who
13
     have worked as delivery drivers for Uber Eats in the State of California.
14
                                             COUNT III
15                                            Overtime
             Violation of Cal. Lab. Code §§ 1194, 1198, 510, and 554; Wage Order 9-2001
16
             62.    Plaintiff Hassell realleges and incorporates by reference the allegations in the
17
     preceding paragraphs as if fully alleged herein. Defendant’s conduct, as set forth above, in
18

19
     failing to pay its employees the appropriate overtime premium for overtime hours worked as

20   required by California law, has violated Cal. Lab. Code §§ 1194, 1198, 510, 554, 2750.3, and

21   Wage Order 9-2001.

22           63.    This claim is brought on behalf of a class of similarly situated individuals who

23   have worked as delivery drivers for Uber Eats in the State of California.

24

25

26

27
                                                   16
28                                      FIRST AMENDED COMPLAINT
             Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 17 of 19



 1

 2                                            COUNT IV
                        Failure to Provide Accurate Itemized Pay Statements
 3
                       Violation of Cal. Lab. Code § 226(a), Wage Order 9-2001
 4
            64.     Plaintiff realleges and incorporates by reference the allegations in the preceding
 5
     paragraphs as if fully alleged herein. Uber Eats’ conduct, as set forth above, in failing to provide
 6
     itemized wage statements, as required by California state law, violates Cal. Lab. Code §§ 226(a),
 7
     2750.3 and Wage Order 9-2001.
 8
            65.     This claim is brought on behalf of a class of similarly situated individuals who
 9
     have worked as delivery drivers for Uber Eats in the State of California.
10

11
                                               COUNT V
12                                      Unfair Business Practices
                           Violation of Cal. Bus. & Prof. Code § 17200, et seq.
13
            66.     Plaintiff realleges and incorporates by reference the allegations in the preceding
14
     paragraphs as if fully alleged herein. Defendant’s conduct, as set forth above, in continuing to
15
     classify delivery drivers as independent contractors even after the California Supreme Court’s
16
     decision in Dynamex Operations W., Inc. v. Superior Court (2018) 4 Cal.5th, 903, 416 P.3d 1,
17
     reh’g denied (June 20, 2018), the California Legislature’s passage of A.B. 5, and the amended
18
     Cal. Lab. Code § 2750.3, which set forth the “ABC” test to define “employee” for purposes of
19
     the California Labor Code, all of which made clear that Uber Eats drivers were employees under
20
     California law, has violated Cal. Lab. Code § 226.8.
21
            67.     Uber Eats’ willful misclassification and other conduct, as set forth above, has
22

23
     violated the California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.

24   (“UCL”). Uber Eats’ conduct constitutes unlawful business acts or practices, in that Uber Eats

25   has violated California Labor Code §§ 2802, 1194, 1198, 510, 554, 1197, 1194, 1182.12, 1194.2,

26   1197.1, 226.8, 226(a), and 246.

27
                                                   17
28                                      FIRST AMENDED COMPLAINT
             Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 18 of 19



 1
            68.      As a result of Uber Eats’ unlawful conduct, Plaintiff and class members have
 2
     suffered injury in fact and lost money and property, including, but not limited to, business
 3
     expenses that drivers were required to pay and wages that drivers were due. Pursuant to
 4
     California Business and Professions Code § 17203, Plaintiff and class members seek to recover
 5
     restitution for Uber Eats’ unlawful conduct. Pursuant to California Code of Civil Procedure §
 6
     1021.5, Plaintiff and class members who worked for Uber Eats are entitled to recover reasonable
 7
     attorneys’ fees, costs, and expenses incurred in bringing this action.
 8
            69.      This claim is brought on behalf of a class of similarly situated individuals who
 9

10   have worked as delivery drivers for Uber Eats in the State of California.

11

12          WHEREFORE, Plaintiff requests that this Court enter the following relief:

13          a. Certify a class action under Count I through V and appoint Plaintiff Kent Hassell, and

14                his counsel, to represent a class of Uber Eats drivers who have worked in the State of

15                California;
16          b. Award compensatory damages including all expenses and wages owed, in an amount
17                according to proof;
18          c. Award pre- and post-judgment interest;
19          d. Award reasonable attorneys’ fees, costs, and expenses;
20          e. Any other relief to which Plaintiff and the class may be entitled.
21

22

23

24

25

26

27
                                                    18
28                                       FIRST AMENDED COMPLAINT
              Case 4:20-cv-04062-PJH Document 33 Filed 01/04/21 Page 19 of 19



 1                                                 Respectfully submitted,
 2
                                                   KENT HASSELL, on behalf of himself and all
 3                                                 others similarly situated,

 4                                                 By his attorneys,
 5

 6                                                   /s/ Shannon Liss-Riordan
                                                   ___________________________________
 7                                                 Shannon Liss-Riordan, SBN 310719
                                                   Anne Kramer, SBN 315131
 8                                                 LICHTEN & LISS-RIORDAN, P.C.
 9
                                                   729 Boylston Street, Suite 2000
                                                   Boston, MA 02116
10                                                 (617) 994-5800
     Dated:          January 4, 2021               Email: sliss@llrlaw.com, akramer@llrlaw.com
11

12

13

14

15

16                                     CERTIFICATE OF SERVICE
17            I hereby certify that a copy of the foregoing document was served by electronic filing on
18
     January 4, 2021, on all counsel of record.
19

20

21                                                         By: /s/ Shannon Liss-Riordan______
                                                               Shannon Liss-Riordan
22

23

24

25

26

27
                                                   19
28                                      FIRST AMENDED COMPLAINT
